       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 1 of 27



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION


IN THE MATTER OF THE SEARCH
OF:
                                          FILED UNDER SEAL
67 BIG CREEK ROAD
MIDVILLE, GEORGIA 30441                   Case No. 4:20mj54-CLR




                     AFFIDAVIT IN SUPPORT OF AN
                   APPLICATION UNDER RULE 41 FOR A
                    WARRANT TO SEARCH AND SEIZE

      I, Douglas Bridges, being first duly sworn, hereby depose and state as follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.    I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the search of

the residential property and any outbuildings and vehicles located on the property,

of 67 Big Creek Road, Midville Georgia 30441 (herein after “Subject Location”),

described in Attachment A, for the items described in Attachment B.

                INTRODUCTION AND AGENT BACKGROUND

      2.    I am a Special Agent with the United States Department of

Agriculture Office of Inspector General (“USDA-OIG”). As such, I am an

“investigative or law enforcement officer” within the meaning of 18 U.S.C. § 2510(7)
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 2 of 27



in that I am an officer of the United States who is empowered by law to conduct

investigations and to make arrests for federal felony offenses.

      3.     I have been employed with USDA-OIG since September 2010. I

attended the Criminal Investigators Training Program and the Immigration and

Customs Enforcement (“ICE”) Special Agent Training Program (“SATP”) at the

Federal Law Enforcement Training Center from January 2010 until June 2010. I

have been employed in various law enforcement positions in local, state, and federal

agencies since April 2000. I have applied for or participated in numerous search

warrants during my career.

      4.     As a USDA-OIG Special Agent, my duties include investigating alleged

violations of laws enforced by USDA, including cases involving illegal animal

fighting. Since I have been in law enforcement, I have participated in numerous

investigations involving criminal activities including but not limited to illegal

animal fighting, and I have received specialized training in the investigation of

animal fighting and related Title 18 offenses. My prior experience in this area has

included the use of confidential informants, undercover officers, and electronic

surveillance. I have participated in many aspects of criminal investigations,

including conducting surveillance and issuing subpoenas. I have debriefed or

participated in the debriefings of numerous defendants, informants, and witnesses.

      5.     Through training and investigations of persons arrested for animal

fighting offenses, I am familiar with the actions, traits, habits, and terminology



                                          2
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 3 of 27



utilized by handlers or owners of roosters and dogs involved in animal fighting

ventures. I have also participated in investigations of suspected animal fighters.

      6.     I am familiar with the facts set forth herein based on my personal

observations and information provided to me by other law enforcement officers

participating in this investigation. I am also familiar with the facts set forth herein

based on my review of documents, reports, and photographs pertaining to this and

other investigations.

      7.     As the purpose of this affidavit is only to establish probable cause to

support the requested search warrant, I have not set forth each and every fact

known concerning this investigation. Where statements of others are set forth in

this affidavit, they are set forth in substance and in part. In addition, the events

described in this affidavit occurred on or about the dates provided herein.

      8.     Based on my training and experience and the facts set forth in this

affidavit, there is probable cause to believe that animal fighting, including

conspiracy to possess, train, transport, purchase, sell, receive, and deliver fighting

roosters for participation in an animal fighting venture occurred and is continuing

to occur at the Subject Location, in violation of Title 7 U.S.C. § 2156 and Title 18

U.S.C. § 371. Further, there is probable cause to believe that an illegal gambling

business is in operation at the Subject Location in violation of Title 18 U.S.C.

1955(a).   Title 18 U.S.C. § 1955(a) prohibits conducting, financing, managing,

supervising, directing, or owning all or part of an illegal gambling business. An

illegal gambling business means a gambling business which: (b)(1)(i) is a violation

                                          3
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 4 of 27



of the law of a State or political subdivision in which it is conducted, (ii) involves

five or more persons who conduct, finance, manage, supervise, direct, or own all or

part of such business, and (iii) has been or remains in substantially continuous

operation for a period in excess of thirty days or has a gross revenue of $2,000 in

any single day.     I believe there is probable cause to believe that evidence,

instrumentalities, and fruits of such violations, as described in Attachment B, will

likely be found on the Subject Property more specifically described in Attachment A.

                BACKGROUND ON ANIMAL FIGHTING VENTURES

      9.     The federal Animal Welfare Act defines “animal fighting venture” as

“any event, in or affecting interstate or foreign commerce, that involves a fight

conducted or to be conducted between at least 2 animals for purposes of sport,

wagering, or entertainment.” 7 U.S.C. § 2156(f)(1). It is illegal to sponsor or exhibit

an animal in, or cause an individual who has not attained the age of 16 to attend,

an animal fighting venture. 7 U.S.C. § 2156(a). It is also illegal to possess, train,

sell, buy, transport, deliver or receive an animal for purposes of having the animal

participate in an animal fighting venture. 7 U.S.C. § 2156(b). It is also unlawful to

use an instrumentality of interstate commerce for commercial speech for purposes

of advertising an animal for use in an animal fighting venture, or for promoting or

furthering an animal fighting venture. 7 U.S.C. § 2156(c). It is also unlawful to

attend an animal fighting venture. 7 U.S.C. 2156(a)(2)(A).




                                          4
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 5 of 27



      10.    All of these offenses are felonies punishable by up to five years in

prison, except for a violation of 7 U.S.C. 2156(a)(2)(A), which is a misdemeanor

punishable up to one year. 7 U.S.C. § 2156(i); 18 U.S.C. § 49.

      11.    The Secretary of Agriculture is authorized to enforce the Animal

Welfare Act, which provides that “[t]he Secretary or any other person authorized by

him shall make such investigations as the Secretary deems necessary to determine

whether any person has violated or is violating any provision of this section.” 7

U.S.C. § 2156(e).

      12.    The Animal Welfare Act states that “[a] warrant to search for and seize

any animal which there is probable cause to believe was involved in any violation of

this section may be issued by any judge of the United States or of a State court of

record or by a United States magistrate judge within the district wherein the

animal sought is located.” 7 U.S.C. § 2156(e). Any animal “involved in any violation

of this section shall be liable to be proceeded against and forfeited to the United

States” in either a civil or criminal proceeding. Id.; 28 U.S.C. § 2461.

      13.    The remaining paragraphs in this section are based on my training

and experience and information provided by other law enforcement officers who are

experienced in investigating animal fighting ventures.

      14.    Cock fighters often participate in cockfighting “derbies,” where large

numbers of cock fighters will pit their roosters against one another for the

entertainment of others and to enrich themselves. Cock fighting spectators gamble

on the outcomes of the cock fights, and the owners of the animals stand to gain

                                           5
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 6 of 27



financially either through their own wagers, through an arrangement with the host

of the cock fight, or through the enhanced value of their winning gamecocks.

      15.    Typical cock fights employ the use of weapons that are attached to the

backs of the birds’ legs. Roosters have a natural bony spur on the back of each leg.

This spur is used by the rooster to cause injury to other animals when it kicks with

its leg. This is the rooster’s primary means of inflicting injury. Cock fighters shave

the bird’s natural spur down to a small point, and then supplement the bird’s

fighting ability by attaching a gaffe or knife to the bird’s leg. The gaffe is a long

curved spear, while the knives are pointed blades of various lengths sharpened on

one or both sides. These metal implements are attached to a small, soft leather

collar that has a hole in it. This collar, and the attached weapon, is wrapped around

the bird’s ankle and fit by means of the collar’s hole over the shaved down spur of

the bird. These weapons are also called gaffs, long heels, short heels, jaggers,

bayonets, Texas Twisters, socket knives, long knives, short knives, slashers, and

postizas in other parts of the country and world.

      16.    Due to the enhanced stabbing and slashing ability bestowed upon the

birds by the man-made weapons, cock fighting is an extremely painful, bloody, and

deadly event. Birds are stabbed, slashed open, eviscerated, and partially

decapitated. Birds that lose a match most often die. It is not uncommon for winning

birds to die shortly after a fight or be unable to continue in the derby because of

mortal wounds.



                                          6
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 7 of 27



      17.    Cock fighters take pride in their gamecocks and breed them as others

might breed non-fighting animals. Cock fighters select their animals for the traits

they value – size, toughness, and aggression – and may enhance the performance of

the animals using veterinary drugs. Cock fighters then train their gamecocks to

fight, often to the death.

      18.    Owners/operators of cock fighting arenas, called “pits,” hold organized

fights where many people can fight their trained birds against the fighting birds of

other people. These arenas, depending on the level of sophistication, will have a

central pit in which to host main fights and “drag pits” to accommodate fights from

the central pit that have lasted too long and lost the interest of the spectators.

These arenas will often have permanent stadium-style seating, electricity,

plumbing, concessions, and ample parking for participants and spectators.

      19.    Owners often have schedules professionally printed that show the

dates of the fights that people can enter, spectate and wager upon. Owners

distribute these schedules by various means, including by text message, to enhance

participation and attendance at their organized fights.

      20.    Owners charge everyone a set fee for entrance onto the property. This

is an entrance fee and is usually $25 to $50. Individuals that bring birds must pay a

fee based on the amount of birds being fought in the derby. For example, a 7-bird

derby may have a fee of $2,000. In this example, a person must enter 7 birds and

pay $2,000 towards the “pot.” The winner of the derby is the person whose birds

have the best overall win/loss record; this person wins the “pot.” If multiple people

                                          7
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 8 of 27



tie with the best win/loss record then the pot is split between them At well attended

events, the “pot” can be well over $100,000. In addition to the entry fee and the fee

paid by the exhibitor of the bird, individuals place multiple bets throughout the day

based on which bird they believe may win each individual fight.

      21.    Owners enrich themselves by keeping the entry fee and a percentage of

the pot, charging participants for extra “options” or “insurance” (which may increase

a participant’s chance of winning more money), charging spectators to park at the

pit, selling food and drinks at the event, selling gaffes and other bird fighting

supplies, charging vendors to set up booths at the pit, charging premiums for

preferred seating, charging annual rentals of VIP rooms at the pit location, and

charging annual fees for bird keeps at the pit location. A keep is a wooden hut with

multiple compartments to house and segregate a contestant’s fighting birds while

they attend the event.

                               PROBABLE CAUSE

      22.    On or about June 2018, the South Carolina Department of Public

Safety (SC DPS) Immigration Enforcement Unit (IEU) began an investigation of

individuals involved in various criminal activities, including cockfighting,

throughout South Carolina. The SC DPS IEU requested assistance from other law

enforcement agencies, including the USDA OIG.

      23.    In December 2019, a Confidential Human Source (CHS) received an

invitation to attend a cockfight at the Subject Location. The Subject Location is



                                         8
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 9 of 27



located in Emanuel County, in the Southern District of Georgia. Public records

indicate the property is owned by William Shannon SCOTT.

      24.    The CHS had provided reliable and credible information to SCDPS on

numerous occasions since approximately January 2018. Unfortunately, as of the

date of this search warrant application, the CHS is no longer alive.

      25.    On January 19, 2020, the CHS attended the cockfight while utilizing a

concealed audio and video recording device. The CHS was able to obtain video

footage of the cockfight, which included the still images below:




                                          9
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 10 of 27




      26.    Prior to being granted entry to the cockfight, the CHS was required to

pay for membership into the Georgia Gamefowl Breeders Association (GGBA) at a

manned entry gate and was issued a membership card and a parking pass. To

create the membership card and parking pass, the gate attendant took the CHS’s

state identification card and returned later with the CHS’s identification, a printed

and laminated membership card displaying the name of the CHS and signed by an

issuing authority, and a printed and laminated parking pass.




                                         10
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 11 of 27




      27.   During the January 19, 2020 derby, the CHS learned there were fights

scheduled every two weeks at 67 Big Creek Road for the remainder of the

cockfighting season, ending July 18, 2020.

                                        11
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 12 of 27



      28.    The team that brought the CHS to the derby paid an entry fee for its

fighting birds and had an opportunity to rent an enclosed trailer or camper type

enclosure to house the birds in until their fights began.

      29.    The CHS described the derby being held inside a large building

(hereinafter, the “BARN”) behind a house, at the back of a large piece of property.

In an overhead photograph of the Subject Location, the BARN is visible

approximately 1000 feet northwest of what appears to be the main residence of the

property facing Big Creek Road.

      30.    The BARN housed a main cockfighting pit with stadium seating

surrounding it where people placed bets on which bird would win the matches. The

CHS described an office area and a concession stand where people ordered food

which was made to order. The CHS described surveillance cameras installed around

the pit and television monitors in various places displaying the fights.

      31.    On March 2, 2020, agents conducted a flyover of the Subject Location

to verify that the provided schedule was accurate. Agents estimated there to be

around 200 vehicles that could be seen on the property.

      32.    On May 22, 2020, agents installed a concealed camera on the public

right-of-way adjacent to the entrance of the Subject Location. This camera was able

to capture images of vehicles as they entered and exited the property on May 23,

2020, the day of a scheduled cockfight.




                                          12
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 13 of 27



      33.   Using the photos, agents were able to identify approximately 100

vehicles entering and exiting the property. The vehicle tags were from Georgia,

South Carolina, North Carolina, Florida, Alabama, and Kentucky.

      34.   On June 5, 2020, agents again installed cameras on the right-of-way to

capture images of vehicles entering and exiting the Subject Location. Agents were

able to capture images of vehicles from Georgia, Florida, South Carolina, North

Carolina, New Jersey, and New York entering the property.

      35.   On June 6, 2020, two undercover agents (UCA) were equipped with

audio and video recording devices to attend the cockfight scheduled for that day.

The UCAs observed and recorded a cockfight, as shown in the following screen

capture.




                                       13
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 14 of 27



      36.    The UCAs were required to pay $25 each to enter the Subject Location

at a temporary gate, which was comprised of a chain blocking further entry onto the

property. The UCAs attempted to obtain a membership to the GGBA. The agents

paid the $100 membership fee but were later told that the person who makes the

membership cards was not available. The UCAs were told they could get a

membership at the next cockfight, which is scheduled for June 20, 2020.

      37.    While at the cockfight, the UCAs noticed that the property has several

outbuildings that are available for individuals to rent for the day to house their

fighting birds. The outbuildings appeared to be old pull-behind camper trailers and

enclosed box trailers equipped with air conditioning units.

      38.    The UCAs also noticed that there is a concession stand that has

someone cooking food all day long. The UCAs were able to purchase meals and

drinks to eat.

      39.    The UCAs also noticed that there is a large barn on the property (the

same BARN previously mentioned). Inside the BARN, there are three large pits

which are where the birds are fought. Situated around the pits is stadium style

seating that allows spectators to sit and see the pits over the heads of the persons

sitting in front of them.       The UCAs confirmed the CHS’s previous reports of

surveillance cameras installed around the pit and television monitors in various

places displaying the fights.

      40.    The UCAs noted that there were approximately 61 teams that entered

their roosters to fight in the June 6, 2020 derby. Each team was required to enter 7

                                          14
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 15 of 27



birds and pay $2,000 as its entry fee. Each team was competing for a chance to win

$120,000.

      41.    The UCAs were able to view individuals as they weighed the birds and

affixed numbers on the birds. The UCAs were later able to observe several

cockfights. They noticed that the cockfights were not timed and the fights did not

end until one or more of the birds was dead.

      42.    The UCAs were able to observe a large blue barrel stationed just

outside the entrance to the barn. This barrel was where contestants disposed of

their dead birds when a fight was finished.

      43.    The UCAs noticed that there were individuals that had tables set up

and were selling knives, gaffes, t-shirts, and hats. One individual had a table set up

and was charging individuals to sharpen the knives and gaffes used by their

fighting birds.

      44.    During their time at the fight, the UCAs were invited to attend a

cockfight that is scheduled to be held on June 13, 2020 in Twin City, Georgia. The

UCAs were also invited to attend a cockfight that is scheduled to be held on June

20, 2020 at the Subject Location.

      45.    Agents conducting surveillance and the concealed right-of-way

cameras established that individuals began arriving at the Subject Property at

approximately 5:15am on June 6, 2020, and the last person left the property at

approximately 9:30pm that evening.



                                         15
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 16 of 27



      46.    The UCAs had a conversation with William Shannon SCOTT inside

the derby location during their attendance at the derby on June 6, 2020. SCOTT

was standing in front of the office inside the BARN. The conversation was video

and audio recorded, and SCOTT was identified based on a comparison of his driver’s

license photograph and photographs on social media accounts.

      47.    It was noted by both UCAs and the CHS that admittance to the 67 Big

Creek Road derby is controlled by people collecting fees to enter at the gate, which

is a length of chain stretched across the dirt road portion of the property’s circular

drive. The gate, which appears to only be up on cockfighting event days, is located

behind the main residence, approximately 200 feet to its west.

      48.    The UCAs observed that vehicles and their passengers are not allowed

to enter past the controlled gate unless attending the cockfighting event. Attendees

who arrived late parked their vehicles outside the gate, but still on the premises.

      49.    Vehicles, often with attached trailers containing cages, are used to

transport animals and supplies to be used in an animal fighting venture. Therefore,

on the day of a scheduled cockfighting event at the Subject Location, there is

probable cause to believe that any vehicle present on the grounds of the Subject

Location will contain evidence of illegal animal fighting such as parking passes,

gaffes and knives, medical supplies, animal cages, and game fowl.

      50.    On the day of a cockfighting event at the Subject Location, there is also

probable cause to believe that any person voluntarily on the premises beyond the

gate is attending an animal fighting venture in violation of 7 U.S.C. 2156(a)(2)(A).

                                          16
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 17 of 27



Given the entry requirements for the derbies held at the Subject Location, there is

probable cause to believe all persons present will be in possession of a GGBA

membership card and an event parking pass.

   COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

      50.    This application seeks permission to search for records that might be

found at the Subject Location, in whatever form they are found. One form in which

the records might be found is data stored on a computer’s hard drive or other

storage media.    Thus, the warrant applied for would authorize the seizure of

electronic storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

      51.    Probable cause.   I submit that if a computer or storage medium is

found at the Subject Location, there is probable cause to believe those records will

be stored on that computer or storage medium, for at least the following reasons:

             a.    Based on my knowledge, training, and experience, I know that

      computer files or remnants of such files can be recovered months or even

      years after they have been downloaded onto a storage medium, deleted, or

      viewed via the Internet. Electronic files downloaded to a storage medium can

      be stored for years at little or no cost. Even when files have been deleted,

      they can be recovered months or years later using forensic tools. This is so

      because when a person “deletes” a file on a computer, the data contained in

      the file does not actually disappear; rather, that data remains on the storage

      medium until it is overwritten by new data.

                                           17
Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 18 of 27



      b.     Therefore, deleted files, or remnants of deleted files, may reside

in free space or slack space—that is, in space on the storage medium that is

not currently being used by an active file—for long periods of time before they

are overwritten. In addition, a computer’s operating system may also keep a

record of deleted data in a “swap” or “recovery” file.

      c.     Wholly apart from user-generated files, computer storage

media—in particular, computers’ internal hard drives—contain electronic

evidence of how a computer has been used, what it has been used for, and

who has used it. To give a few examples, this forensic evidence can take the

form of operating system configurations, artifacts from operating system or

application operation, file system data structures, and virtual memory “swap”

or paging files. Computer users typically do not erase or delete this evidence,

because special software is typically required for that task. However, it is

technically possible to delete this information.

      d.     Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or

“cache.”

      e.     Based on the CHS and UCA reports of creation of membership

cards and parking passes as well as photographs of the same, I am aware

that computer equipment is used to generate, store, and print documents

used in the cockfighting and gambling scheme. There is reason to believe

that there is a computer system currently located at the Subject Location.

                                    18
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 19 of 27



      52.   Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only computer files that might serve as

direct evidence of the crimes described on the warrant, but also for forensic

electronic evidence that establishes how computers were used, the purpose of their

use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence will be on any storage medium at the Subject Location because:

            a.     Data on the storage medium can provide evidence of a file that

      was once on the storage medium but has since been deleted or edited, or of a

      deleted portion of a file (such as a paragraph that has been deleted from a

      word processing file). Virtual memory paging systems can leave traces of

      information on the storage medium that show what tasks and processes were

      recently active. Web browsers, e-mail programs, and chat programs store

      configuration information on the storage medium that can reveal information

      such as online nicknames and passwords.        Operating systems can record

      additional information, such as the attachment of peripherals, the

      attachment of USB flash storage devices or other external storage media, and

      the times the computer was in use. Computer file systems can record

      information about the dates files were created and the sequence in which

      they were created, although this information can later be falsified.

            b.     As explained herein, information stored within a computer and

      other electronic storage media may provide crucial evidence of the “who,

      what, why, when, where, and how” of the criminal conduct under

                                         19
Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 20 of 27



investigation, thus enabling the United States to establish and prove each

element or alternatively, to exclude the innocent from further suspicion. In

my training and experience, information stored within a computer or storage

media (e.g., registry information, communications, images and movies,

transactional information, records of session times and durations, internet

history, and anti-virus, spyware, and malware detection programs) can

indicate who has used or controlled the computer or storage media. This

“user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. The existence or

absence of anti-virus, spyware, and malware detection programs may

indicate whether the computer was remotely accessed, thus inculpating or

exculpating the computer owner.        Further, computer and storage media

activity can indicate how and when the computer or storage media was

accessed or used.   For example, as described herein, computers typically

contain information that log: computer user account session times and

durations, computer activity associated with user accounts, electronic storage

media that connected with the computer, and the IP addresses through which

the computer accessed networks and the internet. Such information allows

investigators to understand the chronological context of computer or

electronic storage media access, use, and events relating to the crime under

investigation. Additionally, some information stored within a computer or

electronic storage media may provide crucial evidence relating to the physical

                                  20
Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 21 of 27



location of other evidence and the suspect. For example, images stored on a

computer may both show a particular location and have geolocation

information incorporated into its file data.     Such file data typically also

contains information indicating when the file or image was created. The

existence of such image files, along with external device connection logs, may

also indicate the presence of additional electronic storage media (e.g., a

digital camera or cellular phone with an incorporated camera).               The

geographic and timeline information described herein may either inculpate or

exculpate the computer user. Last, information stored within a computer

may provide relevant insight into the computer user’s state of mind as it

relates to the offense under investigation. For example, information within

the computer may indicate the owner’s motive and intent to commit a crime

(e.g., internet searches indicating criminal planning), or consciousness of

guilt (e.g., running a “wiping” program to destroy evidence on the computer

or password protecting/encrypting such evidence in an effort to conceal it

from law enforcement).

      c.     A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context, draw

conclusions about how computers were used, the purpose of their use, who

used them, and when.

      d.     The process of identifying the exact files, blocks, registry entries,

logs, or other forms of forensic evidence on a storage medium that are

                                   21
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 22 of 27



      necessary to draw an accurate conclusion is a dynamic process. While it is

      possible to specify in advance the records to be sought, computer evidence is

      not always data that can be merely reviewed by a review team and passed

      along to investigators. Whether data stored on a computer is evidence may

      depend on other information stored on the computer and the application of

      knowledge about how a computer behaves. Therefore, contextual information

      necessary to understand other evidence also falls within the scope of the

      warrant.

             e.    Further, in finding evidence of how a computer was used, the

      purpose of its use, who used it, and when, sometimes it is necessary to

      establish that a particular thing is not present on a storage medium. For

      example, the presence or absence of counter-forensic programs or anti-virus

      programs (and associated data) may be relevant to establishing the user’s

      intent.

      53.    Necessity of seizing or copying entire computers or storage media. In

most cases, a thorough search of a premises for information that might be stored on

storage media often requires the seizure of the physical storage media and later off-

site review consistent with the warrant. In lieu of removing storage media from the

premises, it is sometimes possible to make an image copy of storage media.

Generally speaking, imaging is the taking of a complete electronic picture of the

computer’s data, including all hidden sectors and deleted files. Either seizure or

imaging is often necessary to ensure the accuracy and completeness of data

                                         22
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 23 of 27



recorded on the storage media, and to prevent the loss of the data either from

accidental or intentional destruction. This is true because of the following:

             a.     The time required for an examination. As noted above, not all

      evidence takes the form of documents and files that can be easily viewed on

      site. Analyzing evidence of how a computer has been used, what it has been

      used for, and who has used it requires considerable time, and taking that

      much time on premises could be unreasonable. As explained above, because

      the warrant calls for forensic electronic evidence, it is exceedingly likely that

      it will be necessary to thoroughly examine storage media to obtain evidence.

      Storage media can store a large volume of information.          Reviewing that

      information for things described in the warrant can take weeks or months,

      depending on the volume of data stored, and would be impractical and

      invasive to attempt on-site.

             b.     Technical requirements.      Computers can be configured in

      several different ways, featuring a variety of different operating systems,

      application software, and configurations.         Therefore, searching them

      sometimes requires tools or knowledge that might not be present on the

      search site. The vast array of computer hardware and software available

      makes it difficult to know before a search what tools or knowledge will be

      required to analyze the system and its data on the Premises.              However,

      taking the storage media off-site and reviewing it in a controlled environment

      will allow its examination with the proper tools and knowledge.

                                          23
         Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 24 of 27



               c.     Variety of forms of electronic media. Records sought under this

         warrant could be stored in a variety of storage media formats that may

         require off-site reviewing with specialized forensic tools.

         54.   Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or

otherwise copying storage media that reasonably appear to contain some or all of

the evidence described in the warrant, and would authorize a later review of the

media or information consistent with the warrant. The later review may require

techniques, including but not limited to computer-assisted scans of the entire

medium, that might expose many parts of a hard drive to human inspection in order

to determine whether it is evidence described by the warrant.

         55.    Because several people share the Subject Location as a residence, it is

possible that the Subject Location will contain storage media that are

predominantly used, and perhaps owned, by persons who are not suspected of a

crime.     If it is nonetheless determined that that it is possible that the things

described in this warrant could be found on any of those computers or storage

media, the warrant applied for would permit the seizure and review of those items

as well.

         56.   I am aware that William Shannon SCOTT, owner and resident of the

Subject Location, operates Triple (S) Steel Erectors, LLC, (“the Company”), which is

a functioning company that conducts legitimate business. The seizure of the

Company’s computers may limit the Company’s ability to conduct its legitimate

                                             24
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 25 of 27



business. As with any search warrant, I expect that this warrant will be executed

reasonably. Reasonable execution will likely involve conducting an investigation on

the scene of what computers, or storage media, must be seized or copied, and what

computers or storage media need not be seized or copied. Where appropriate,

officers will copy data, rather than physically seize computers, to reduce the extent

of disruption. If employees of the Company so request, the agents will, to the extent

practicable, attempt to provide the employees with copies of data that may be

necessary or important to the continuing function of the Company’s legitimate

business. If, after inspecting the computers, it is determined that some or all of this

equipment is no longer necessary to retrieve and preserve the evidence, the

government will return it.

                             AUTHORIZATION REQUEST

      51.    This affidavit is made in support of a warrant to search the Subject

Location as described in Attachment A, for the items further described in

Attachment B.

      52.    By this affidavit and application, I request that the Court issue a

search warrant permitting federal agents to search the residence, exterior property,

vehicles, utility trailers, sheds and all outbuildings of premises described in

Attachment A, and all persons on the premises engaging in or attending an animal

fighting venture as described in Attachment A, and seize evidence as specified in

Attachment B.

      53.    Permission is sought to allow the government to obtain the assistance

                                          25
      Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 26 of 27



of Federal, State or local law enforcement authorities, and an animal rescue group

or contractor identified by the U. S. Marshal’s Service to handle and provide

necessary care to any animals seized, in executing the search of the Subject

Location described in Attachment A.

      54.    Permission is also sought to allow these parties to seize items

identified in Attachment B as well as to take photographs or video of any location,

item, or individual at the search site, use water and electrical power at search site,

to set up necessary equipment, and to establish safety perimeters as government

agents deem necessary to accomplish the search.

      55.    The government also seeks permission to allow animal technicians to

enter the property to assist with handling of animals once the premises are secure

and the search has been completed, who will then take physical custody of the

seized animals.

      56.    “Necessary care including veterinary treatment shall be provided” to

any animal seized, as required by the Animal Welfare Act. 7 U.S.C. § 2156(f).

      57.    To ensure the safety of the executing agent(s) and to avoid premature

disclosure of the investigation, it is requested that the agents be permitted to

execute the warrant during both daytime and nighttime hours as deemed

appropriate by the executing agent(s) to maximize concealment. It may be

necessary for members of the search team to enter the Subject Location prior to 6:00

am on the day of the search to conduct surveillance and establish a tactical position.



                                         26
       Case 4:20-mj-00054-CLR Document 8-1 Filed 06/16/20 Page 27 of 27



                                SEALING REQUEST

      58.     I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further

order of the Court. These documents discuss an ongoing criminal investigation that

is neither public nor known to all of the targets of the investigation.

      59.     Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

                                   CONCLUSION

      60.    I submit that this affidavit supports probable cause for a search

warrant authorizing the search of the Subject Location described in Attachment A,

to seek the items described in Attachment B.



                                             V'RXJODV%ULGJHV
                                             Douglas Bridges
                                             Special Agent
                                             U.S. Department of Agriculture
                                             Office of Inspector General


Attested to via telephone this WK day of June, 2020.



                                        ____________________________________
                                        ____________________________________
                                        Christopher L. Ray
                                        United States Magistrate Judge
                                                                  Judg
                                                                     d e
                                        Southern District of Georgia




                                           27
